 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDA W Cullum & Company,Inc and General Drivers,Warehousemen and Helpers Local 745,affiliatedwithInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmericaCase16-CA-3551April 20, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWN ANDJENKINSOn December 31, 1969, Trial Examiner JosephineH Klein issued her Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engagingin certainunfair labor practices, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision The Trial Examiner furtherfound that the Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended dismissal of these allegations There-after, the Respondent and the Charging Party filed excep-tions to the Trial Examiner's Decision with supportingbriefs, and Respondent filed a brief replying to theCharging Party's exceptionsPursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the NationalLaborRelationsBoard has delegated its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-iner made at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions, the briefs, and the entire record inthe case, and hereby adopts the findings,' conclusions,and recommendations2 of the Trial ExaminerTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H KLEIN, Trial Examiner Upon a chargefiled against AW Cullum & Company, Inc (Respond-ent),by Dallas General Drivers, Warehousemen andHelpers Local 745, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (the Union), on February 25, 1969,a complaint was issued by the Regional Director onApril 24, 1969 Pursuant to due notice, a hearing wasconducted on the complaint in Dallas, Texas, on June24, 25, and 26, 1969 All parties were represented bycounsel and were given opportunity to present evidenceand to examine and cross-examine witnesses The partieswaived oral argument and thereafter all three partiesfiled briefsUpon the entire record, observation of the witnesses,and consideration of the briefs, I make the followingFINDINGSOF FACT AND CONCLUSIONS OF LAWIJURISDICTIONAL FINDINGSA Respondent, a Texas corporation with its principalplace of business in Dallas, Texas, is engaged in thewholesale grocery business During the past 12 months,a representative period, Respondent, in the course ofitsbusiness operations, purchased, transferred, anddelivered to its warehouse in Dallas, Texas, goods,wares, and merchandise valued in excess of $50,000which were shipped and transported directly from pointsoutside Texas Respondent is now, and was at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act 'B The Union is a labor organization within the mean-ing of Section 2(5) of the ActIITHE UNFAIR LABOR PRACTICESORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the TrialExaminer,and hereby orders that theRespondent, AW Cullum & Company, Inc , Dallas,Texas, its officers,agents,successors, and assigns, shalltake the action set forth in the Trial Examiner's Recom-mended Order'In the absence of exceptions theretoweadoptpro formatheTrialExaminers conclusion that Respondents proposedprotectionof rightswarehouse securityandproductivityclauseswereallmandatory subjects of collective bargainingY In affirming the Trial Examiner s recommendationthatRespondentnot be required to execute a checkoff provision we rely solely uponH K Porter Company Inc v N L R B397 U S 99A The IssuesThe complaint alleges an overall continuing refusalby Respondent to bargain with the Union in good faithIn subparagraphs, the complaint sets forth specific areasinwhich the refusal to bargain was reflected 2 In thisDecision the evidence will be discussed in accordancewith the specific suballegations of the complaint Howev-er, in keeping with the nature of the complaint andthe manner in which the case was presented, the ultimatedetermination will be made on the basis of the totalityofRespondent's conduct(PatentTrader, Inc ,167'National LaborRelationsAct as amended (61 Stat 136 73 Stat519 29 U S C sec 151et seq )4The particular form of thecomplaintwas apparently dictated bythe course of the prior proceeding In Case 16-CA-3307 theoriginalcomplaint was quite general Respondents demand for a bill ofparticularswas granted in part and the complaintwas then amended to specifyparticularforms whichRespondents refusal to bargain allegedly took182 NLRB No 7 aW CULLUM &CO , INCNLRB 842 (TXD), enfd inpertinentpart 415 F 2d190 (C A 2))In additionto an overallrefusal to bargain,the com-plaint alleges, as an independent unfair labor practiceunder Section 8(a) (5), that Respondent unilaterally grant-edmeritwage increases to a substantialnumber ofunit employees in January 1969B BackgroundThe Union was certified as the collective-bargainingrepresentative of Respondent's warehouse employees3on December 11, 1967 4 No agreement on a contracthaving been reached between Respondent and the Union,a strike commenced at the warehouse on April 22,1968, and the Union filed an unfair labor practice chargealleging an unlawful refusal by Respondent to bargainin good faith (16-CA-3307) A second charge,allegingunlawful refusal to reinstate strikers,was filed (andamended) in August 1968 (16-CA-3399) A hearing ona consolidated complaint was held before Trial ExaminerRichard Taplitz on October 22 and 23, 1968 On thelatterdate the Company and the Union reached anagreement settling the strike Simultaneously,an infor-mal settlement of the unfair labor practice proceedingwas reached by the parties and approved by Trial Exam-iner Richard Taplitz and then by the Regional Directoron October 28, 1968 5 So far as here relevant, theprior settlement agreement, which was introduced intoevidence in the present case,',provided that Respondentwould bargain in good faith with the Union and wouldpost the customary notice for 60 days It further recited"It is agreed that upon compliance the General Counselwill file a motion to dismiss with the Trial Examiner °'No such motion has been filed, with the result thatthe prior case has never been closedRespondent moved to dismiss the present proceedingon the basis, in part at least, of the earlier settlementCounsel saidWe also move to dismiss the complaint for thereason that this Respondent did fully comply withits obligation to bargain with the Charging Unionas a result of a settlement agreement that wasentered into last fall for and beyond the periodcovered by thesettlement agreement,as a matterof fact, several months covered by the settlementagreement and we say therefore that the certificationhere as extendedby thesettlement agreement hadlong since expired and we have no further obligationThe unit is not in disputeThe Union had also been certified in 1964 However bargainingat that time did not result in a contractiBy order dated November 14 1969 I notified the parties thatofficial notice was being taken of the record in the prior consolidatedproceeding"Respondent objected to the introduction of the settlement agreementinto evidence because in counsel s words it contained the followingparagraphNothing in this agreement shall be considered as an admissionof the committing of any unfair labor practicenor may it be utilizedasevidencein an)unfair labor practice proceeding'(Emphasis supplied)The italicized portion was misread the actual language beingnor may it be used as evidence of any unfair labor practice17toward the charging party in this matter and thecomplaint should therefore be dismissedI certainly recognize that after the agreementto an informal settlement,aswe did, we had aduty to bargain for a reasonable period of time,not necessarily 60 days, certainly not-I simplysaid that we did not only bargain for-we bargainedlong beyond that period of time and for a reasonableperiod of timethe compliance with the terms of the settle-ment agreement was ruled uponby theRegionalDirector some months agoIdid not urge upon this Examiner the meritsof compliance or non-compliancebecause that wasa fact accomplished The Board ruled we had com-plied with the settlement agreementIn response to a posthearing order, Respondent sub-mitted photostatic copies of lettersby theRegionalDirector to union counsel dated December 18, 1968,and May 12, 1969 The first of these letters concludesAfter careful consideration of the position of theparties,I do not feel that the Settlement Agreementhas had full opportunity to succeedHowever, Ido hope that negotiations will resume in the verynear futureAs you know,Iam most anxiousto see the parties negotiate in good faith withthe specific objective of solving their labor relationsproblemsAccordingly, I am denying your request to setthe Settlement Agreement aside at this time, butI reserve a keen interest in future conduct whichmay have a tendency to violate the terms of theSettlement AgreementThe second letter readsItappears that a remedial order in Case No16-CA-3551 wouldadequately remedy all outstand-ing unfair labor practices Accordingly, I deny yourrequest to move to reopen the record in CasesNo 16-CA-3307 and 16-CA-3399It thus clearly appears that there has been no determi-nation that Respondent has complied with the priorsettlement agreement for any period of time I according-ly reaffirm my denial of Respondent'smotion to dismissthe complaint In addition,Ihold thatRespondent'sconduct may be considered and judged as of October29, 1968,the day after the Regional Director approvedthe settlement agreement,and continuing thereafter,even though such conduct, if violative of the Act, mayalso be violative of the settlement agreement, whichhas not beenset aside7CompareN L R B v Harris-'Manifestlyno weight can be given to the evidentiary record inthe prior case since the hearing was not completed and I thus madeno findings or conclusions In the present case the General Counseldisavowed any intention or desire to go behind the settlement and 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDWoodson Co ,179 F 2d 720, 723 (C A 4)C The EvidenceThe cast of charactersRespondent's representativesThroughout the negotia-tionsM D Sampels, Esquire,was Respondent'schiefnegotiator and spokesman He attended all the negotiat-ing sessions which were held at the offices of his lawfirm Sampels also served as Respondent'sprincipalattorney at the hearingHe did not take the standas a witnessHouston E Holmes, Jr , Esquire, whoappeared as associate counsel with Sampels in this pro-ceeding,had apparently attended all or most of thenegotiating sessions He did not testify at the hearingCharlesG Cullum,Respondent'spresident,wasRespondent'sonly witness at the hearing He attendedallexcept the first of the negotiating sessionsWhileCullum actively participated in the negotiations, theevidence establishes that his role was secondary toSampelsMrHarriston,Respondent'spersonneldirector,attended at least the one meeting that CullummissedThe Union's representativesFred 0 Weldon, Jr ,Esquire,was the Union's chief negotiator, spokesman,and principal witnessHe had attended all but oneof the negotiating sessions and drafted the Union'scontract proposalsHe did not file an appearance ascounsel for the Union until toward the end of thehearing,after he had completed his testimony Shortlybefore the prior hearing,Weldon had replaced DavidR Richards,Esquire,who had previously served asthe Union's chief negotiatorAlso present at the bargaining sessions here involvedwas Union President Charles Haddock,who testifiedon behalf of the Union,primarily concerning the onenegotiating meeting that Weldon had not attended Otherunion representatives involved in negotiations withRespondent at various times were Assistant BusinessRepresentative CM Roseborough, who testified briefly,and Business Agent Charles Rogers1Overall refusal to bargainaDilatory tacticsAs reflecting a pattern of refusal to bargain in goodfaith, the complaint alleges that Respondent "refusedto meet with the Union at reasonable times and placesfor the purpose of engaging in collective bargaining "The following is a chronological summary of the courseof the negotiationsOctober 23, 1968 At the settlement meeting,the Union requests a negotiating session and Had-dock, overrulingWeldon, accedes to Sampels'request for 2 weeks' graceno evidence was presented which might establish presettlement unfairlabor practicesNovember 1, 1968 Richards writes Sampels sug-gesting a meeting during the week of November1and requesting specified up-to-date payroll dataNovember 7, 1968 Roseborough writes Cullumrequesting a bargaining meetingNovember 12, 1968 Cullum writes Roseboroughthat Cullum is forwarding Roseborough's letter toSampels, who is out of townNovember 26, 1968 Sampels writes Richardsthat Sampels tried unsuccessfully to reach Richardsby phone (at an unspecified date), that during theweek of November 11 Sampels "was out of townand otherwise unavailable" for negotiating, thatRichards was out of town the week of November18, that Sampels has "requested an up-to-date pay-rollbut [has] not received same " Sampelssuggests that Richards telephone "so we can discussavailable dates "November 28 or 29 In a telephone conversation,Weldon requests a bargaining session on December4, 7, 9, or 11 Sampels says he will check withCullum and call Weldon back In answer to Sampels'question,Weldon says the Union will offer someconcessionsDecember 3, 1968 Sampels writes Weldon thatCullum is serving as acting mayor until early thenext week, after which he will be in Californiaand, upon his return, will call Sampels "in orderthatwe may be in contact with regard to anappropriate date for negotiations "December 11, 1968 In answer to a letter ofNovember 4, 1968, Weldon writes to Sulton Boyd,Regional Compliance Officer of the Board, witha copy of the letter to SampelsWeldon's letterdetails the Union's unsuccessful efforts to securepayroll data and a bargaining session and requeststhat the Regional Director withdraw his approvalof the settlement agreement for noncomplianceDecember 17, 1968 Sampels sends Weldon aletter (with copy to Boyd) in response to Weldon'sletter of December 11 to Boyd Sampels says hehas still been unable to "discuss dates with MrCullum because of his absence from the city"and that payroll data will be presented "at ournegotiating session "eDecember 26, 1968Weldon writes Sampelsrequesting a bargaining meeting on December 30December 30, 1968 Sampels' secretary writesWeldon that Sampels "has been out of the city"and he will be given Weldon's letter upon hisreturn (date of expected return not stated)January 3, 1969Weldon writes Sampels concern-ing the Union's "continuing request" for payrolldata and "for a meeting with [Sampels] or somerepresentative of" Respondent for negotiation8On December 18 1968 the Regional Director denied Weldonrequest that the settlement beset aside See discussion above A. W. CULLUM & CO., INC.January 3, 1969: Sampels writes stating theycan meet at Sampels' office at 2:30 p.m. on January89January 6, 1969: Cullum writes Haddock thatan employee evaluation is in progress for meritwage increases.January 8, 1969: First negotiating session beginsaround 2:45 p.m. Union representatives reject Sam-pels' request that they postpone the meeting untilJanuary 28. At 4 p.m. Sampels leaves to meeta prior unrelated commitment, for which he sayshe is already late.January 10, 1969: Weldon addresses to Sampelsa letter which,interalia, objects to Respondent'scourse of bargaining and requests that Sampelsor some representative "with authority to bindthe Company" meet with the Union representativesonce a week for at least 4 hours beginning withtheweek of January 13. Weldon offers to meetweekends and evenings, if necessary. Weldon alsorepeats the request for payroll data Richards origi-nally requested by letter of November 1, 1968,and adds a request for detailed information concern-ing proposed merit wage increases. Union requestsfurther notice if Company is in a hurry aboutthe merit increases.January 12, 1969: Merit wage increases are madeeffective for 24 unit employees.Week of January 13, 1969: Sampels and Cullumout of town.January 30, 196919: Negotiating session is heldmorning and afternoon, for a total of 4 or 5 hours.Union again requests data relevant to the "pro-posed" merit wage increase and is informed thatthe increases have already been put into effect.Respondent presents its current" contract proposaland part of the payroll data requested on November1, 1968. Union agrees to present its contract propos-al before the next meeting.February 4, 1969: Weldon writes Sampels, pur-porting to review the January 30 meeting; againrequesting wage and payroll data; objecting to themerit wage increases; and stating that the Union'srevised contract proposal, covering matters dis-cussed in the letter "and other modifications"should reach Sampels before the meeting scheduledfor February 14.February 14, 1969: Negotiating meeting startsat 10 a.m. Although originally scheduled for allday, the meeting is terminated at noontime becauseof other commitments on the part of Sampels andCullum.Respondent rejectsUnion's renewedrequest that the Company designate an alternative9Weldon's and Sampels' letters of January 3 apparently crossedin the mails10This meeting, originally scheduled for January 28, was postponedbecause of Sampels' unavailability.11Bothparties had previously made contract proposals which werepending when the strike occurred and negotiations were suspendedin April 196819bargaining representative.Respondent providesmaterial concerning the merit wage increases andadditional payroll data previously requested. Uniondoes not present a current written proposal.February 26, 1969:Negotiating session is held.12Haddock,serving as Union's spokesman in Wel-don's absence,presentsUnion's current contractproposal. Sampels requests adjournment so he canstudytheUnion's proposal,butHaddock statesthat 95 percent of it is taken from Respondent's.Several disputed items and the Union's unfair laborpractice chargeofFebruary25 are discussed.Respondent objects to bargaining with the pendingcharge as "a gun at [its] head."Haddock indicatesthere would be no apparent reason for proceedingbefore the Board if the parties execute a contract.March 6,1969: Negotiating session is held. Unionpresents its wage proposal,which was left openin its prior proposal because the Union had justlearned that merit increases had actually been grant-ed to about one-third of the unit employees.Severalmatters are discussed without any substantial agree-ment on disputed matters. Company representativesresistUnion's attempt to discuss wages and termi-nate the meeting by walking out.March 21, 1969: Bargaining session is held, lastingabout an hour or less. After reviewing,item byitem,the major points of disagreement,and ascer-taining that Respondent's position has not changedon any of them,Weldonstates that an impassehad been reached as a result of Respondent's refusalto bargain.Sampels says that the Union has declaredan impasse and the Company's representatives arewilling to continue negotiations.Union representa-tives then walk out.Weldon testified,without contradiction,thatwhenhe complained on several occasions concerning Respond-ent's failure to provide the payroll data it had promised,Sampels took the position that the Union could filea charge with the Board and the parties could thenlitigate.Weldon also testified without contradiction thaton several occasions Sampels had threatened to throwthe union representatives out of his office.Becauseof that,Weldon requested that the negotiations on Febru-ary 14 be heldsomewhere other than in Sampels'office,but his request was refused.Cullum had been a member of the DallasCityCouncilsinceMay 1, 1965. During the period here involvedhe also served as Acting Mayor of Dallas and on variouscommittees and made numerous speeches.His civicresponsibilities consumed a considerable amount of time.He also was absent fromthe cityon business.13" The length of this meeting does not appear However, Weldon'stestimony was uncontradicted that only one meeting (that held onJanuary 30, 1969) was held in both the forenoon and the afternoon1SCullum testified "In total, then, during the months of Novemberand December I' had approximately 30 days of business in which Iwas obligated to the City and/or the County to perform these duties]During the month of December I also made one emergency trip toCalifornia,which was of a business nature " He also made a tripto Florida, but the record does not show the purpose thereof, 20DECISIONS OF NATIONALLABOR RELATIONS BOARDThere is no reason to doubt the veracity of the explana-tions given for Sampels' unavailability for negotiationson various occasionsHowever, because Sampels him-self did not testify, and thus was not subject to eitherdirect or cross-examination concerning his activities,no specific finding is made in this connection CfBraden-ton Coca Cola Bottling Co162 NLRB 38, 45, enfd402 F 2d 84 (C A 5)bSpecific contract termsWhen negotiations broke off and the stnke startedinApril 1968 there were three major issues in activedispute between the Union and Respondent seniority,union dues checkoff, and employees' right to honorpicket lines In addition, the duration of the contractand wage rates had not been extensively discussedHowever, Weldon credibly testified that no great difficul-ty was anticipated in reaching agreement on wage ratesUpon resumption of negotiations following the settle-ment,the same issues appeared as stumblingblocks,togetherwith additional requests by Respondent forcontractual provisions concerning employee productivityand shrinkage or pilferage of goods As detailed below,the complaint specifies these items as matters as individ-ual items on which Respondent failed to meet its statutory obligation of good-faith bargaining(1)SeniorityIn its original contract proposal,made before thestrike, the Union had included a detailed provision whichwould make seniority controlling in a broad range ofemployee rights and privileges Respondent had refusedto recognize seniority as the basis for any employeerightsItmaintained that it was opposed in principleto recognizing seniority rights, believing that the Compa-ny should have complete discretion to encourage superiorperformance by individual employees regardless of theirrelative seniorityAlthough the Union had later modified its senioritydemand, restricting the scope of its applicability, theCompany had yielded only to the extent of agreeingto list "length of service" as one of eight factors consid-ered in the evaluation of employees for merit wageincreases and promotions The Company's final prestrikecontract proposal providedArticle 2Promotion and Advancement3 In evaluating employees for merit wage increasesor for promotions to higher-paying jobs, the follow-ing factors will be taken into considerationKnowl-edge,length of service,ability, skill, character,effort,teamwork and experience The Companyshall be the sole judge in evaluating its employeesand its decision shall be final and conclusive andnot subject to grievance and arbitration[Emphasis supplied IAt the first poststrike bargaining session,held onJanuary8, 1969,Respondent said that its position hadnot changed and that it would never recognize seniorityas controlling any personnel matters Sampels statedemphatically that the Company refused to have theword "seniority" in a contractWeldon then soughtto discuss the possibility of applying a seniority criterionto individual components of the employment relation-ship, but Sampels said "that he wouldn't talk aboutitin pieces, he had to have a whole clause beforehe could consider it " According to Weldon, at theJanuary 8, 1969, meeting Sampels finally agreed to rankemployees by length of service," but would not agreeto ascribe any effect to such rankingAt the second poststrike negotiating session, on Janu-ary 30, 1969, Respondent presented a revised contractproposalArticle 2,on promotion and advancement,was the same as that in its prestrike proposal, exceptthat in Section 3, quoted above, the word "training"was substituted for the phrase "length of service" inthe list of matters to be considered by the Companyin determining merit wage increases and promotionsCullum wasunable to explain this change of language,indicated that he had not been aware of it, and finallysaid it must have been "an oversight " On its face,the change could not have been inadvertent but musthave resulted from affirmative editing or revision ofthe prior proposal Although there is no express evidenceto this effect, Sampels undoubtedly drafted Respondent'scontract proposalsSince Sampels did not testify, Iinfer and find that he intentionally substituted"training"for "length of service" in the list of factors whichRespondent proposed should be controlling as to meritwage increases and promotions 15At subsequent meetings the question of seniority wasraised and Cullum consistently maintained that the con-cept was contrary to the Company's long-establishedpolicies It was pointed out that Pantry Foods, a Califor-nia affiliate of Respondent, was party to a collective-bargaining agreement containing a broad seniority provi-sion 11 According to Cullum, Pantry Foods was a memberof bargaining association and the seniority provisionwas in effect when Pantry Foods was acquired by Cul-lum 17 Cullum testified that he had never read the PantryFoods contract(2)CheckoffThe complaint alleges that Respondent refused tobargain in good faith about the checkoff of union duesThe Union's demand for a checkoff was, along withseniority, one of the major matters of dispute betweenthe parties before the strike /8'"Respondent eventually gave the Union a list of current unit employees with their dates of hire" On February 14 1969 in response to the Union s request forinformation concerningthe Companysexistingmeritwage increaseprogram theCompanylisted the relevant factors as training abilityskillcharacter effort teamwork experience and length of service'"Seniority shall be recognized on a company wide basis withinthe jurisdictional area of the Union covering all employees from thedate of employment and shall prevail in reference to vacations transferslayoffs rehiring and promotions as set forth below" The term of the unsigned agreement in evidence is of November6 1967 through November 1 1970 Cullum acquired Pantry Foodsin 1966i"The complaint in the prior proceeding had alleged a failure tobargain in good faith over wages seniority and checkoff A. W. CULLUM & CO., INC.After the strike, the Union renewed its demand fora contractual provision for checkoff of union dues.When pressed for the reasons for its opposition toa checkoff, on January 8, 1969, Respondent's representa-tives said, in effect, that: (1) the collection of duesis the Union's job; (2) checkoff forces employees tojoin and remain members of the Union; (3) checkoffcreates a conflict of interest between the employeesand the Company; and (4) checkoff would require arearrangement of the Company's bookkeeping methods.to reduce the period of revocability of checkoff authori-zations from I year to 30 days. Respondent still refusedto grant a checkoff provision.The Union then suggested that, instead of a checkoff,theCompany might agree to pay the employees incash, rather than by check, one day a month and allowthe Union to set up a table at the plant for dues collectionthat day. The Company replied that the employees'wives would undoubtedly object to any payment ofwages in cash. The Union thereupon dropped its requestfor cash payment, but asked for the right to set upa dues collection desk at the warehouse on one paydayper month. The Company rejected those suggestions.Major discussion of the checkoff issue apparentlyrevolved around the Company's complaint as to theexpense involved. The Company conceded that it alreadymade deductions from employees' pay for United GiversFund, insurance,, and the purchase of tools, in additionto social security and income tax. Although Cullumfirst said that the Company did not make deductionsfrom wages for the employees' credit union, he latersaid that he had been in error and that 'the Companydid in fact honor employees' requests' for such deduc-tions.Respondent requested that the Union undertake toassume at least a substantial portion of the costs tothe Company of the checkoff. Company representativessaid that they were not concerned primarily with thedirect costs of checking off union dues as such butrather with the overall costs of additional deductionswhich would follow upon the precedent established there-by.Both in the course of the contract negotiationsand in testifying at the hearing Cullum maintained thatif the Company were to check off union dues it wouldbe met with other similar requests by nonunit employees,such as requests for deductions and transmittal ofchurch, club, or lodge dues and payments to financecompanies. The Union said that, upon securing adequateinformation as to the direct costs of checking off uniondues, it would consider defraying these expenses tosome extent, possibly in the. neighborhood of 3 centsto 5 cents per, employee per month. The Companynever supplied any relevant cost data.Weldon testified that he was never able to understandthe Company's position that a checkoff of union dueswould create a "conflict of interest" between the Compa-ny and the employees. This contention was not repeated21or explainedas such byCullum in testifying at thehearing.'s(3)Shrinkage and productivity clausesIn its January 30, 1969, contract proposal Respondentincluded a provision entitled "Warehouse Security,"providing that "the Union shall assist the Companyin taking steps to correct . . . shrinkage" if the Compa-ny's shrinkage rate exceeded the national average and"the Union shall be willing to share the responsibilityfor said shrinkage" if the Company's rate did not comedown to the national average within 6 months. TheUnion rejected this proposal, offering a strong provisionfor summary discharge or other discipline of employeesfor theft but maintaining that the Union could not,in effect, become an insurer.Respondent thereupon submitted a revised proposal,reading:When shrinkage in the warehouse rises abovethe national average for grocery warehouses asreported by the national trade groups, then theUnion shall assist the Company in taking stepsto correct the shrinkage, including, but not limitedto:(1)Utilization of private investigative organiza-tions to determine responsibility for shrinkage;(2) In the event the steps taken pursuant to(1) above are not successful for determination ofthe responsible individual or individuals for suchshrinkage, polygraph examinations conducted underthe supervision of the Company and the Unionwould follow;-(3) In the event that the steps taken pursuantto (1) and (2) above reveal that a member or mem-bers of the Union are responsible therefor, suchmember or members shall be discharged by theCompany, and its action shall be final and notsubject to grievance and arbitration pursuant tothis agreement;(4)All costs incurred pursuant to action takenas outlined in (1) and' (2) above will be sharedequally by the Company and the Union, and thecontrol of shrinkage shall be a joint responsibilityof both the Company and the Union.The Union found this alternative even more offensivethan the original. The Union pointed out that the Compa-ny's original prestrike contract proposal had providedfor lie detector tests but the Company had finally agreedto eliminate that provision because of the Union's opposi-tion as a matter of principle, supported by the refusalof courts in several jurisdictions to admit the resultsof such tests as evidence.` B According to Weldon, Cullum argued thatunion duescheckoffwas of benefit only to the Unionand notto the employees. Onemay speculate that sucha contention mightunderlie the"conflict-of-interest"position,with the Company apparentlyallying itself withtheUnionas againstthe employeesWeldonmaintained the strengthof the Union and the employee solidarity arising from the checkoffwere of benefit to the employees 22DECISIONSOF NATIONALLABOR RELATIONS BOARDItappears that some time previously the Companyhad experienced considerable pilferage and severalemployees had been- terminated after being requiredto take'lie detector tests. Cullum maintained that pilfer-age increased during union organizing campaigns. Heindicated his opinion that employees regarded a unioncampaign as a protective shield against discipline formisconduct.Considerable evidence was presented concerning a"Productivity" clause included in Respondent's contractproposal of January 30, although the complaint doesnot allege this as a specific example or element inRespondent's refusal-to-bargain pattern. Since the issuewas fully litigated and Respondent has discussed it inits brief, it will be considered here.Cullum testified that, although the Company's equip-ment andfacilities were modern and efficient, its employ-ees' productivity rate was consistently lower than thenational and regional averages, as reported by tradeassociations. Therefore, in its post strike' contract propos-al,Respondent had inserted a provision which wouldcallon the Union to "share the responsibility for"bringing employee productivity up to the national level.The Union said that it could not assume any suchfinancial responsibility. As a possible solution, the Unionproposed an incentive pay'plan under which employeeswould receive additional cooperation for productionabove specified amounts. The Company rejected thisproposed solution on the grounds that: (1) the problemwas not at the top of the productive range but ratherarose at the average rate; well below the incentivelevels; and (2) "incentives" would be adequately provid-ed by the Company's proposal for merit wage increases.No agreement was reached as to either of the shrinkageor productivity clauses.20The Union contended that the, shrinkage and prod-uctivity problems could be adequately handled under'the suspension and discharge provision, as to whichagreement had already been reached. However, Cullumtestified that the Company was not interested in discharg-ing or suspending employees, but rather "wanted away to develop productivity without getting into suspen-sion and discharge and grievance, because this doesn'tsolve the productivity problem."i(4)"Protectionof Rights"The Union's contract proposal contained a provisionassuring employees the right to refuse to cross primarypicket -lines.Respondent countered with a provisionunder which employees would be, subject to summarydischarge or discipline, without recourse to grievanceprocedure or arbitration, for any refusal to cross apicket line.21Then the Company suggested that the20 Intestifying,Weldon accused Cullum of having made raciallydisparagingremarks about Respondent's employees in connection withthe shrinkage and productivity, problems Cullum denied having madethe statements attributed to him I 'deem it unnecessary to resolvethis conflict` ''21In his brief, the General Counsel erroneously says that Respondentintroduced its proposal "for the first time" on January 30, 1969 Theresubject be eliminated ^ and the agreement left silent onthe picket line issue .211The Company maintained that its "Protection ofRights" clause was necessitated by its experience in1965 when the Butchers Union had apparently joinedthe Teamsters Union in picketing Respondent, its retailaffiliateand customers. In support of its position,Respondent introduced in its evidence two handbillssigned and distributed jointly by the Butchers and theTeamsters locals.Respondent adamantly refused to withdraw its demandfor its "Protection of Rights" clause. Union PresidentHaddock, on the other hand, maintained that he' wouldnever sign an agreement containing such a provision.He insisted that either the Union's original oppositeproposal be included or that no "Protection of Rights"clause whatsoever be adopted.C.Unilateral Wage IncreaseThe complaint alleges, as an independent violationof Section 8(a)(5), that in January 196923 Respondentunilaterally granted wage increases to employees in thebargaining unit. Respondent concedes that 25 employ-ees,24 about one-third of the unit, had been given raises,but maintains that they were merit increases followinga long-established pattern and thus were permissible.On January 6, 1969, Cullum wrote to the Union advis-ing that there was in, process an evaluation of employeesfor the purpose of granting merit wage increases in"continuation of long-established company policy." Atthe first negotiating session, held in January 8, 1969,the union representatives requested documentary mate-rial to enable the Union to appraise the Company'sclaim of a long-established pattern. The Union spokes-men said that, until they received such data, they wouldbe unable to determine whether they would object to''-°"the increases. The Union asked that it be further advisedif the Company believed the increases became urgent.The Company agreed to provide the requested informa-tion,along with the other payroll data which unioncounsel Richards had requested on November 1, 1968.At the next meeting, on January 30, 1969, whentheUnion asked for the promised wage and payrolldata, it was informed that merit wage increases hadalready been granted to 25 unit employees. Accordingto Cullum, Respondent's established policy is to conductemployee evaluations on a regular quarterly basis .2.1isno article 25, in Respondent's last prestrike contract proposal asintroduced into evidence by the General CounselHowever, in therecord of the prior hearing, Respondent's proposal contains Respondent's"Protection of Rights" provision as article 25, but it has been crossedout in handwriting22Agreement had previously been reached on a "Union Liability"article, containing a no-strike no-lockout clause131969 " Respondent's records, however, establish the effective date asJanuary 12, 196914Respondent provided a list of 25 employees Of these 20 receivedincreases on January 12, 1969, 3 on January' 13, '1 on January 29One, J Johnson, appears not to have received' an increase, makingthe total 24 rather than 2523He testified as follows "Generally these things are within the A W CULLUM & CO , INCEach employee is evaluated after his first 6 months'service and at least every 6 months thereafter Themerit increase program has never been reduced to writ-ing, but, according to Cullum, an employee handbookrefers generally to the Company's policy of rewardingmerit The handbook was not producedCullum also testified that in 196526 he had consulteda representative of the Board who approved the Company's granting merit wage increases Cullum maintainedthat since that time he had acted in accordance withthe advice so given by the Board's agent The recordcontains no detailsCullum further testified that meritincreases had been granted, according to the establishedpolicy, in February 1968,27 but that the pattern wasthen disrupted when the strike commenced and an across-the-boardwage increase was given ground April 221968According to Cullum, no further increases weregiven to unit employees in 1968 because of these twoand because, during the strike, which lasted throughOctober, there were few, if any, employees in the unitwith sufficient length of service to be eligible for meritincreases 28MONTHUNIT EMPLOYEESNONUNIT EMPI OYEES196319641965196619671968196319641965196619671968Jan001001Jan1281434Feb0760123Feb121000Mar11250160Mar311013Apr0011801Apr760123May002500May2418721June000000June401013July001100July352640Aug014002Aug020101Sept0120120Sept210032Oct000100Oct030014Nov2015000Nov131171197Dec000000Dec1I1106D Discussion and ConclusionsIRefusal to bargainLike most cases alleging a refusal to bargain in goodfaith, the instant case presents the difficult problemof determining a subjective state of mind Respondent'scorporate state of mind must, of course, be inferredprimarily from the conduct of its representativespeiiod of four or live weeks after the close of the quartetitwould be January or early February April or early May or the Julyor early August are t It would not he in June We ire in the lastmonth of a quarter now So it will be sometime after the end ofJune2"As previously noted the Union had been certified in 1964 andthere were some unproductive contract negotiations in 19652Written evidence prepared by Respondent shows 23 increases tounit employees on February 5 196828Documentary evidence shows one merit increase in the unit inApril 1968 and two in August 1968N L R B v Arkansas Rice Growers,400 F 2d 565 (C A8),NLRB v Patent Trader, Inc415 F 2d 190,197And the course of conduct is properly viewedin its totalityTex Tan Welhausen Co ,172NLRBNo 93, enfd 419 F 2d 1265 (C A 5) [vacated andremanded on other grounds 397 U S 8191The chronology of negotiations, as summarized above,shows a pattern of "stalling" by Respondent On October23, 1968, when the settlement agreement was reached,over 10 months after the Union's second certification,the Union acceded to Respondent's request for a delayof 2 weeks for the first negotiating meeting However,despite continual importuning by the Union thereafter,2th months elapsed before a first negotiating meetingwas held Respondent's representatives then limited thatsession to 12 hours In all there were only six meetings,for a total of about 12 to 15 hours at most Throughoutthis period the Union was urging more frequent andlonger sessions23Cullum testified that the Company"resumed theregu-lar pattern in January of 1969,and again in April of1969 " However,no evidence was provided concerningApril1969 increases,and the complaint contains noallegation with respect theretoCullum also maintainedthat the Union had been fully conversant with the Company's past practiceHe said that he had notified Rose-borough of the pending evaluation on January 6, 1969only as a matter of "courtesy"and had not anticipatedthe possibility of any objection by the Union However,Cullum did acknowledge that at the January 8, 1969,meetingWeldon asked for relevant data, asked manyquestions,and said the Union could not at that timeeither approve or disapprove As heretofore set forth,the merit wage increases were actually put into effect,without notice to the Union,before the next bargainingsession and before any relevant wage data was providedto the Union The following table shows the numberof merit wage increases granted by Respondent in theyears 1963 through 1968, inclusive,as disclosed in thedata provided by Respondent 24DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's only exculpatory claim is that Sampelsand Cullumwerebusy with other matters. Respondentrefers primarily to Cullum's civic responsibilities,includ-ing service a$ a member of the Dallas city counciland during part of November and December 1968, asactingmayor of the city.Praiseworthy as Cullum'spublic service may be, Respondent's employees cannotbe made involuntarily to assume the burden thereof.The lawimposed'on Respondent the affirmative dutyto bargain with the Union and that obligation couldnot be met or avoided by Cullum's election to ascribea higher'priority to other matters.Nor was Respondentrelieved of its affirmative obligation to meet with theUnion at reasonable times by the fact that Sampels,its chief negotiator,isa busy'practictioner who claimsto have had other professional commitments which pre-vented more frequent and extended bargaining sessions.N.L.R.B.v.ExchangeParts Co.339 F.2d 829,832-833(C.A 5); A.H. Belo Corp.V. 'N.L.R.B.,411F 2d959, 968(C.A.5);BradentonCoca-ColaBottling Co.,supra,at 45-46;Skyland Hosiery Mills, Inc ,108 NLRB1600, 1605.The Union repeatedly requestedthat, ifSampels and/or Cullum were toobusyto negotiate,Respondent desig-nateAttorneyHolmes or other representatives withbargaining authority.Cullum's purported explanation forhis refusal to designate a deputy was singularly uncon-vincing.'In this connection it should be noted thatRespondent has a full-time personneldirector 'WhiletheUnion could not,and did not attempt to, dictatewho should bargain on behalf of Respondent,the Uniondid have the legal right to insist that the Company,meet at reasonable times through authorized 'representa-tives.Because it has been found that Respondentdid undulydelaythe negotiations,employing dilatory tactics, itis perhaps unnecessary to consider the other allegationsof the complaint"[s]ince one such violation is enoughto trigger the section 8(a)(5) order."N.L.R.B. v B.F.Diamond ConstructionCo.,410 F.2d 462 (C.A. 5),cert.denied 396U.S. 835.However,the evidence con-cerning other specific allegationswill be brieflydiscussedbecause it combines with the chronology to form atotal picture of foot-dragging reluctance by Respondentto reach any agreement.While itis a truism that Respondent was not requiredtomake any concessions or to agree to any of theUnion's specific demands, the Company's positions onvarious items give a clue to its state of mind.TexTan WelhausenCo. v. N.L.R.B.,419 F.2d 1265,1268-69,and cases there cited;Stee'lworke'rsvNI.R.B. (Missis-sippiSteelCorp.),405F.2d 1373, 1376 (C.A.D.C.).Respondent's attitude toward seniority is most sympto-matic. Seniority was among the major issues separatingthe parties when negotiations were previously brokenoff and refusal to bargain concerning seniority was oneof the allegations in the prior complaint.After the settle-ment agreement,Respondent's position on senioritystiffened even more.In its poststrike contract proposal,Respondent eliminated"length of service"from thelist of criteria it had itself previously adopted for entitle-ment to merit wage increases and promotions. Its"uncompromising attitude" and the increased severityof its position provide considerable "insight intoRespondent's lack of good faith in its negotiations withthe 'Union."N.L.R.B. v. Tower Hosiery Mills, Inc.,180 F.2d 701, 705 (C.A. 4). And when Weldon soughtto break the seniority problem down, to see if theparties might agree to a limited adoption of the principle,applying it to some of the individual components ofthe employment relationship, Sampels refused to consid-er anything other than a written proposal. Such rejectionofWeldon's flexible approach bespeaks a disinclinationto engage in productive discussion.Respondent's position concerning the checkoff ofunion dues similarly evidences a desire not to reachagreement. Respondent maintained that if it agreed tocheck, off union dues for employees within the unit,itwould be required to make deductions for any pay-ments that nonunit employees might request, such aspayments to churches, lodges, finance companies, etc.When questioned concerning the Company's existingpractice to make deductions for the United Givers Fund,the employees' credit union, insurance, and the purchaseof tools, Cullum protested that such employee authoriza-tions were "voluntary" and cancellable at will; he madeno reference to the facts that'by law checkoff authoriza-tionsmust be voluntary and the Union had offeredto accept checkoff authorizations cancellable upon 30days' notice. Cullum also referred to union dues aspayments to "an outsider." Manifestly union dues aremore intimately connected with the employment relation-ship than is the Community Chest.29 Respondent's failureto provide any data concerning its anticipated costsresulting from a checkoff gives" further reason to doubtthe bona fides of its position. Finally, Respondent'srejection of the Union's alternative, reduced demands,,,without making any counterproposals,'further establishesa refusal to bargain on the issue.N.L.R.B. v. ArkansasRice Growers, supraat 571The complaint alleges, and the General Counsel arguesin his brief, that the "Protection of Rights," "WarehouseSecurity," and "Productivity" provisions are nonmanda-tory bargaining issues and therefore Respondent violatedSection 8(a)(5) by bargaining to impasse over them .Inmy opinion, each30 of these provisions "regulatesthe relations between the employer and employees"(N.L.R.B. v..Wooster Division of Borg-Warner Corp.,356 U.S. 342, 349) and thus they all were mandatorysubjects for bargaining.While rejecting the General Counsel's legal position,the Examiner nonetheless finds that Respondent's picket-11The General Counsel's present contention that Respondent's refusalto agree to the checkoff was discriminatory and thus constituted anindependent unfair labor practice is discussed below in the sectionof this Decisionentitled"The RemedyanThe Company's original "Warehouse Security" proposal did notexpressly regulate terms or conditions of employment but appearedonly to place some responsibility on the UnionWhether ornot thatoriginal proposal would constitute a mandatory subject for the bargaining,Respondent's revised demand unquestionably did purport to regulatethe employer-employee relationship A W CULLUM & CO , INCline shrinkage and productivity demands provide weightyevidence of its bad-faith bargainingCullumtestifiedthat low productivity and shrinkage were longstandingproblems, which were most aggravated during unionorganizing campaigns and contract negotiations, whichhad occurred in 1964-65 and again in 1967-68 Yetitwas not until January 30, 1969,more than a yearafter bargaining began,that Respondent sought any remedial provision for what it now claims were serious contin-uing problems CfN L R B v Tower Hosiery 'Millssupraat 705Respondent could not possibly have thought that theproposals here involved would be acceptable to theUnion Certainly the Union could not have been expectedreadily to agree to a provision forbidding the employeesfrom honoring any picket lines,even in situations inwhich Respondent's interests were not involved Therevisedwarehouse-security provision reintroduced liedetector tests, which Respondent knew were anathemato the Union and the employees and which,as a "majorconcession"to the Union,Respondent had previouslydeleted from another portion of its contract proposalFurther,as the General Counsel argues,Respondent'srevised"Warehouse Security"provision was probablyunlawful in providing restrictive and disciplinary provi-sions applicable only to union members in proposinga discriminatory provision of that sort,Respondent ranafoul of Section 8(a)(5)Southwestern Pipe, Inc ,179NLRB No 52(TXD), section II, I, and Conclusionof Law No 4In sum,Respondent'sconduct with respect to the"Protection of Rights,""Warehouse Security," and`Productivity"provisions reflects its determination toavoid meaningful,productive bargaining,while appearingto continue negotiationsN L R BvReed & PrinceCo , 205 F 2d 131, 138(C A 1), certdenied 346 U S887,Rhodes-Holland ChevroletCo ,146NLRB 1304,1305,ShovelSupply Co ,162NLRB 460,469Thatthis was Respondent's intention was finally demonstratedby the alacrity with which its representatives soughtto place the onus for the eventual"impasse" on theUnionAt the bargaining session of March 21 1969,Weldon reviewed, item by item,themajor subjectsin dispute between the partiesAs to each, Sampelssaid the Company's attitude remained unchangedWeldon then said that, in view of the Company?s intransigence, there obviously was no reason to continue discussions In this connection,Weldon credibly testifiedItoldMr Sampels that, in my opinion,that he had forced us to an impasse[311,that therewas an impasse and there was no point in goingonMr Sampels said,You did say that there wasan impasse "I got up to leave at that point He said, "Now,Iam going to write this down You did say thatthere was an impasse"31The transcript is hereby corrected by substituting impasse forempasswhereverthe latter appears25Isaid,Yes, I did saytherewas an impasseand furthermore I think that impasse is causedby your refusalto bargain in good faith," andI told him that there was an impasse,Iassumedthat he would be taking unilateral action, but wewere still the bargaining representative and we stillinsisted on any information preliminary to that iAlthough Cullum testified that at the March 21 meetingRespondent stated its willingness and desire to continuenegotiations,the Examiner finds that Respondent waspanxious to seize upon a union declaration of an impasseto end negotiations,while Respondent maintained theimage of a righteous and victimized party In shortRespondentwas really engaged in`shadow boxingto a draw' [and]filibustering from the inception ofnegotiations through the administrative moils "Tex TanWelhausenCo v NLRB supra419 F 2d at 1268The remaining question on this phase of the caseconcerns the date on which Respondent'srefusal tobargain commenced As previously set forth,the complaint alleges a refusal to bargain commencing on October29, 1968,32 the day after the Regional Director approvedthe earlier settlement agreementOn October 23, when the settlement agreement wasreached,the Union requested immediate resumption ofcontract negotiationsCompany representatives,howev-er, said they needed a delay of 2 weeks and Haddock,theUnion'spresident,agreed to such postponement,with Respondent's representatives committed to gettingin touch with the Union to arrange a meeting HadRespondent's representatives met that commitment, theE^ aminer would not have found a refusal to bargainas early as October 29 However,Respondent's subse,quent delay despite constant prodding by the Union,leads to the conclusion that the initial request for 2weeks was but the first step in an extended courseof delaying tacticsAccordingly,Idate the commencemerit of the refusal to bargain as October 29, as allegedin the complaint2The merit wage increasesBy letter dated January 6, 1969, Cullum advised Roseborough that an evaluation of employees was in progressfor the purpose of granting merit wage increases Atthe first negotiating meeting, held on January 8, 1969,theUnion asked for specified data so that it couldexamine Respondent's contention that the merit wageincreases followed a long-established pattern The Unionalso requested that it be further advised if the Companydecided that the increases were a matter of urgencyOn January 12, 1969, without further communicationwith the Union, Respondent granted merit wage increasesto 24 unit employees The Union learned of the increasesonly when, at the second negotiating session, on January30, it asked for the information it had previously request-ed32The charge referred to October 23 the date of the settlementagreementThat date is a few day,, before the permissible periodunder Section 10(b) 26DECISIONSOF NATIONALLABOR RELATIONS BOARDEventually, the Respondent provided information con-cerning prior wage increases of the unit employees whoreceived increases on January 12 1969, as well as somedata concerning merit increases to nonunit employeesThe following is a summary tabulation, on a monthlybardsof the number of merit increases in the years1963 through 1967 inclusive and 1968 as shown inRespondent s figures1963-67, inclusiveMON rHLNITNONLNITJan128Feb144Mar346Apr1916May731June06July220Aug53Sept156Oct14Nov1752Dec04pattern and it submitted no data other than that summarized aboveTwo facts stand out first, there was no establishedpattern of regular quarterly merit increases as Cullummaintained was the Company's custom Second in the6 years, 1963 through 1968,34 only two unit employeesreceived merit increases in January 3I In view of thisthe timing of the increases in 1969 takes on great significance Just 2 days before the first negotiating sessionCullum advised Roseborough that an evaluation wasinprogressThe increases were made effective 4 or5days after the meeting, with no further notice totheUnionAnd the evaluation came 3 to 4 weeksearlier than was "customary" according to Cullum Seefn25, supraThe grant of merit wage increases to a substantialnumber of unit employees without affording the Unionan opportunity to bargain about them constituted a refusal to bargain in violation of Section 8(a) (5)N L R BvBenne Katz369 U S 736,Shovel Supply Co supra162NLRB at 463-464 While this is not essential toan 8(a) (5) violation(Bierl Supply Co179 NLRB No125), I further find that the increases were intentionallytimed to undermine the Union and to influence thecourse of the contract negotiations which were thengetting under way The merit increases thus also formpart of the course of conduct which has hitherto beenfound to constitute a violative refusal to bargain1968MONTHUNITNONLNITJan14Feb230Mar03Apr13May01June03July00Aug21Sept02Oct04Nov07Dec06While it may be that the data, particularly thoseconcerning the unit employees, are not complete, thereis no reason to believe that they are not representative 33In any event, Respondent had full opportunity to presentevidence in support of its defense that the increaseson January 12, 1969, conformed to a long-established99Cullum testifiedWe did not pick up all of the historical informationon all of the bargaining unit people because of the laborious amountof work involved in thisCONCLUSIONS OF LAWIThe Company is an employer engaged in commerceand the Union is a labor organization within the meaningof Section 2(2), (5), (6), and (7) of the Act2Truckdrivers, truckdriver helpers, order fillers,shipping and receiving clerks, forklift operatorswarehousemen, checkers, and garage employees, exclusiveof office clerks, plant guards, and all other employeesand supervisors as defined by the Act, constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act3At all times on and since October 29, 1968, theUnion has been the certified exclusive collective bargain-ing representative of the Company's employees in theunit described in Conclusion 24At all times on and since October 29, 1968, incontravention of Section 8(a) (5) and (1) of the Act,Respondent has refused to bargain in good faith withtheUnion, such refusal to bargain consisting of thetotality of its conduct, including refusal to meet withthe Union at reasonable times for the purpose of collec-74To the extent that 1968 was atypical as Cullum maintained itsnonrepresentative character arose in Aprilwhen the strike began andRespondent granted an across the board increaseIL V Johnson 10 cent per hour increase on January 17 1965JV Isaacs 15 cent per hour increase on January 29 1968 A. W. CULLUM & CO., INC.tive bargaining;refusal to bargain in good faith concern-ing the Union's demands for contract provisions coveringcheckoff of union dues and employees' seniority rights;inflexible insistence upon the Union's totally renouncingthe employees' statutorily protected right to honor lawfulpicket lines;belated and unreasonable demands for unionresponsibility for "warehouse security" and employeeproductivity; demand for an unlawfully discriminatorycontractual provision concerning "warehouse security";delay in meeting the Union's requests for relevant data;and unilaterally granting wage increases to a substantialnumber of employees in the bargaining unit in January1969.5.By granting wage increases to a substantial numberof employees in the bargaining unit on January 12 and13, 1969, without affording the Union an opportunityto bargain thereon,Respondent was guilty of a refusalto bargain collectively in good faith, thereby committingan unfair labor practice within the meaning of Section8(a) (5) and (1) of the Act.6.The aforesaid unfair labor practices affect com-merce within the 'meaning of Section 2(6) and (7) ofthe ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I recommend that an order issue directingRespondent to cease and desist therefrom and to takeaffirmative action designed to effectuate the policiesof the Act, including posting of appropriate noticesand bargaining with the Union at its request.The orderwill not,however,require that Respondent rescind orterminate the January 1969 unilateral wage increaseswhich have been found to have been granted in contra-ventionof the Act.In his brief, the General Counsel contends, as analternative to his primary position, that Respondent'srefusal to agree to a checkoff of union dues whilemaking deductions for such matters as the United Fund,purchase of tools, the credit union, and insurance, isdiscriminatory and thus independently violative of Sec-tion 8(a) (1).He contends that Respondent's conductwas alleged as violative of Section 8(a) (1), as wellas of Section 8 (a) (5). However,in the complaint,violation of Section 8(a) (1) was alleged only deriviativelyfrom the 8 (a) (5) violation. In my opinion, Respondentwas not put on notice. that its refusal to grant checkoffwas alleged to be discriminatory and thus independentlyviolative of Section 8(a) (1). Accordingly, under thecomplaint, I would,not order Respondent to agree toa checkoff of union dues as a means, of remedyinga violation of Section, 8(a) (1) as,such.At the hearing, the Union sought to have addedto the formal papers in this case a letter dated May7, 1969, by Respondent's counsel' to counsel for theBoard and for Respondent. The letter set forth 11 "actsevidencing the employer's overall bad faith." I rejecttheUnion's offer. In its brief, the Union urges that27Icommitted error by excluding the letter. The Unionappears to argue that if the letter 1 had been put inthe record, it would warrant an order requiring theCompany to grant the checkoff. As the Union's briefalso appears to acknowledge, the letter of May 7, 1969(which is retained in the file of this case as a rejectedexhibit), really adds nothing of substance to the checkoffallegation in the complaint.It does, however,state thatthe Union will "request an order specifically remedyingallviolations proved." In my opinion, had the factswarranted it, a mandatory checkoff order could be issuedunder the present complaint, without the specific "warn-ing" or notice provided by the Union's letter. On theother hand,if the evidence does not warrant such anorder,none would be recommended even if the complainthad alleged the checkoff matter as an independent unfairlabor practice and had requested a specific affirmativeremedy. Accordingly, rejection of the Union's letterwas nonprejudicial and I thus decline to reexaminethe ruling.Both the Union and the General Counsel requestthatRespondent be ordered to agree to a checkoffof union dues under the authority of thePortercase.31In ordering the employer inPorterto "[g]rant to theUnion a contract clause providing for the checkoff ofunion dues,"theBoard laid great emphasis on thefact that "Respondent has repeatedly violated Section8(a)(5)." In the present case,however,no finding canbe made of "repeated" violations of Section 8(a) (5).As previously observed, the prior complaint allegingRespondent's refusal to bargain ended in an informalsettlement agreement which expressly disavowed anyadmission by Respondent or finding of an unlawfulrefusal to bargain. In response to a posthearing orderin the present case, both the General Counsel and theUnion conceded that the prior case can have no effecthere even though there has been no determination ofRespondent's compliance with the settlement agreementand the prior complaint has not been dismissed.Accordingly, I believe it would be inappropriate atthis time to order Respondent to grant a checkoff clause.However, to avoid any misunderstanding, I specificallynote that checkoff is one of the issues which Respondentis required to bargain about in good faith. Continuedrefusal to grant a checkoff clause,without making somecompensating substantial concession and/or supplyingdata supporting its purported objections,mighi wellviolate the order here recommended and accordinglymight constitute contempt of court if the order isenforcedby a court.United Steelworkers v.N.L.R.B.(Roanoke Iron & Bridge Works, Inc.),390 F.2d 846,853 (C.A.D.C.), cert. denied 391 U.S. 904;United Steel-workers of America v. N.L.R.B. (H.K. Porter Co.),363 F.2d 272, 276.31'H K Porter Co ,153 NLRB 1370, enfd sub nomUnited Steelwork-ers of America vNLRB ,363 F 2d 272 (C A D C ),certdenied385 U S 851,clarified 389F 2d 295 (C A.D C ),supplemental decision172 NLRB No 72, enfd, 414 F 2d 1123 (C A D C) 28DECISIONSOF NATIONAILABOR RELATIONS BOARDRECOMMENDED ORDERRespondentA W Cullum & Company Inc itsofficers agents successors and assigns shallICease 'ind desist from(a)Refusing to bargain collectively in good faith concerning wages hours and other terms and conditionsof employment with General DriversWarehousemenandHelpersLocal 745, affiliated with InternationalBrotherhood of Teamsters ChauffeursWarehousemenand Helpers of America as exclusive representativeof all employees in the following appropriate unitTruckdrivers truckdriver helpers order fillersshipping and receiving clerks forklift operatorswarehousemen checkers and garage employeesexclusive of office clerks, plant guards and all otheremployees and supervisors as defined in the Act(b)Granting any wage increases to employees withinthe unit described above without notifying the abovenamed Union and giving it an opportunity to bargaincollectively about any proposed wage increasesAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had the chance togive evidence the National Labor Relations Board foundthat we, A W Cullum & Company violated the NationalLabor Relations Act and ordered us to post this noticetelling our employees what we have been ordered todo and not to do in the futureThe Board has ordered us to tell you that WE WILLOn request bargain in good faith, in a sincereeffort to reach a collective-bargaining agreementwith General Drivers, Warehousemen and HelpersLocal 745 Affiliated with International BrotherhoodofTeamstersChauffeurs,Warehousemen andHelpers of America, concerning the wages, ratesof pay hours and terms and conditions of employment of our-2Take the following affirmative action which willeffectuate the policies of the Act(a)Upon request bargain collectively in good faithwith the above named Union as the exclusive representstive of the employees in the unit heretofore described(b)Post at its Dallas Texas premises copies of theattached notice marked `Appendix "3' Copies of thenoticeon forms furnished by the Regional Directorfor Region 16 shall after being signed by an authorizedrepresentative of the Company be posted by it immedi-ately upon receipt thereof and maintained by it fora period of 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employ-ees are customarily posted Reasonable steps shall betaken by the Company to assure that said notices arenot altered defaced, or covered by any other material(c)Notify the Regional Director for Region 16 inwritingwithin 20 days from the receipt of this Recom-mended Order what steps it has taken to comply herewith 11'In the event no exceptions ire filed as provided by Section 102 46of the Rules 'Ind Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein sh ill is provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board 'Ind become its findings conclusions andorder and ill objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the N itional Labor Relations Board shall bechanged to re idPosted Pursuant to 'i Judgment of the United StatesCourt of Appe'ils Fnforcing 'in Order of the National Labor RelationsBoaid'"In the event that this Recommended Order be adopted by theBoard this provision shill be modified to reidNotify said RegionalDirector in writing within 10 days from the date of this Order whatsteps the Respondent h is viken to comply herewithTruckdrivers, truckdriver helpers, order fillers,shipping and receiving clerks, forklift operators,warehousemen, checkers and garage employeesexclusive of office clerks, plant guards and allother employees and all other supervisors asdefined in the ActThe Board has ordered us to tell you that WE WILLNOTRefuse to bargain in good faith, in a sincere attemptto reach a collective-bargaining agreement, withtheUnion concerning the wages rates of pay,hours and terms and conditions of the employeesspecified above,Make any changes in the wage rates of any ofthe employees specified above without notifyingtheUnion of what we want to do and giving theUnion an opportunity to bargain about it with usA W CULLUM &COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced or covered by any other material A W CULLUM& CO , INC29Any questions concerning this notice or complianceOffice, 8A24 Federal Office Building, 819 Taylor Street,with its provisions,may be directed to the Board'sFort Worth,Texas 76102, 817-334-2921